 

 

THE a. DT ~-
[pane ribE:. GF / [22--|

js LECTRONICALL Y FILER

 

Case 7:18-cr-00818-VB Document 31 Filed 09/11/20 Page 1 of 1
Case 7:18-cr-00818-VB Document 30 Filed 09/11/20 Page 1 of1

LAW OFFICES

JOHN S. WALLENSTEIN

 

1100 Fr:
arder
6) 742
f" JSW

eta

   
   
  

BY ECF

Hon. Vincent Briccetti
United States District Court,
300 Quarropas Street

White Plains, New York 1060

 

The sentencing is adjourned without date. The
sentencing hearing scheduled for 9/18/2020 at 11:00
a.m. is converted to an in-person status conference at
which the matters raised in this letter will be addressed.
Counsel is advised that the Court will not consider a
motion to withdraw the guilty plea until a formal motion
on notice is made, and the government has had an
opportunity to respond. By 9/15/2020, Mr. Wallenstein
shall advise the Court in writing whether a motion to
withdraw the guilty plea, if made, would create a conflict
for Mr. Wallenstein.

“uw |

Vincent L. Briccetti, U.S.D.J. 9/11/2020

 

 

Re: United States v.

hester Brown

Docket # 18 CR 818 (VB)

Dear Judge Briccetti,

Sentencing for Mr. Brown is presently scheduled for September 18, 2020.
In a video conference call with my client this morning, after a discussion of the
sentencing proceeding and the presentation he and IJ intend to make to Your
Honor, Mr. Brown informed me that he is unhappy with the plea agreement
and wishes to withdraw his guilty plea and proceed to trial. He asserts that his
plea was coerced and involuntary.

Therefore, on Mr. Brown’s behalf, I hereby respectfully request that the
Court permit the defendant to withdraw the guilty plea entered on January 23,
2020, and reschedule a trial on the superseding indictment.

I also request the Court convert next Friday’s proceeding from sentencing
to a status conference/hearing on the defendant’s application for withdrawal of

his plea.

Thank you for your courtesy and consideration.

JSW/hs

Respectfully yours,

Cote S. Uhhnataan

JOHN S. WALLENSTEIN

cc: Chester Brown (by regular mail

 
